Citation Nr: 1549160	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-29 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to December 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) on March 22, 2011, and a transcript of the hearing is of record.  When this case was before the Board in January 2013, it was remanded for further development.  


FINDINGS OF FACT

1.  The most probative and competent evidence is at least in equipoise regarding the Veteran's service along the Korean Demilitarized Zone (DMZ) between May 1970 and June 1971.

2.  The Veteran is presumed to have been exposed to herbicides in service.

3.  The Veteran is currently diagnosed with prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants the claim of entitlement to service connection for prostate cancer.  Therefore, no discussion of VA's duties to notify and assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(ii).  For these Veterans, diseases associated with exposure to certain herbicide agents, including prostate cancer, will be presumed to have been incurred in service even though there is no evidence of the disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Moreover, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in the Republic of Korea.  Specifically, VA added paragraph (a)(6)(iv) to 38 C.F.R. § 3.307, which reads as follows:

"A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 

Merits of the Claim

The Board first notes that the medical evidence shows a diagnosis of prostate cancer during the pendency of the claim on appeal.  Therefore, a current disability is conceded.

Additionally, the Veteran stated that as a member of the 2nd Aviation Battalion, he was sent to the Korean DMZ for one to two weeks at a time, where he applied herbicides to landing areas to clear them of foliage, and laid wire for communication purposes.  The Board finds the Veteran is competent to report these events and finds him to be credible.  The Board notes that the Veteran's personnel records, which show that he served in Korea between May 1970 and June 1971, and list his military occupational specialty as "Wireman," are consistent with his statements.  In addition, the Board notes that all of the Veteran's exact assignment locations in Korea are unlikely to have been recorded in official records.

The Veteran's statements, taken in conjunction with his service personnel records, support a finding that the Veteran was stationed along the DMZ while serving in Korea, and therefore that he was presumptively exposed to herbicides during service.  As the Veteran's post-service medical records reflect a diagnosis of prostate cancer, which is among the disabilities presumed to have been incurred in service where herbicide exposure is shown, the Board finds that service connection for the Veteran's prostate cancer is warranted.
ORDER

Entitlement to service connection for prostate cancer is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


